Citation Nr: 0304359	
Decision Date: 03/11/03    Archive Date: 03/18/03

DOCKET NO.  01-02 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for asthma to include 
the issue of whether it is a result of exposure to 
herbicides.  

2.  Entitlement to service connection for Agent Orange 
Exposure.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


I



INTRODUCTION

The veteran served on active duty from March 1971 to November 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from March and May 2000 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
New Orleans, Louisiana, which denied service connection for 
exposure to Agent Orange and asthma as a result of exposure 
to herbicides, respectively.  


FINDINGS OF FACT

1.  The veteran's asthma is not due to his active military 
service.
  
2.  Exposure to Agent Orange has not resulted in an 
underlying disability to the veteran.  


CONCLUSIONS OF LAW

1.  Asthma was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2002).  

2.  Exposure to Agent Orange, without an underlying 
disability, does not warrant a grant of service connection.  
38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

					I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
Supp. 2002).  The RO has notified the appellant of the 
provisions of the VCAA and has considered the requirements of 
the VCAA in connection with this claim.  Regulations 
implementing the VCAA were adopted recently.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The regulations add 
nothing of substance to the new law, and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  In a May 2001 
letter, the RO informed the veteran of what evidence he 
needed to provide VA in order to establish entitlement for 
service-connected compensation benefits.  The letter further 
informed the veteran what evidence VA had in its possession 
and described what evidence he still needed to provide VA.  
In this regard, VA received a letter sent by the Louisiana 
Department of Veterans Affairs on the veteran's behalf which 
indicated that he understood the import and substance of the 
letter.   

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  The May 2001 letter 
indicated that VA would make reasonable efforts to help him 
to obtain relevant records necessary to substantiate his 
claim, to include developing for all relevant records not in 
the custody of a Federal department or agency, medical 
records, employment records, records in the custody of a 
Federal department or agency, his service medical records and 
other relevant records pertaining to his active duty that are 
held or maintained by a governmental entity, records of 
relevant medical treatment or examination at VA health care 
facilities or at the expense of VA, and any other relevant 
records held by any Federal department or agency which he 
adequately identifies and authorizes VA to obtain.  Here, the 
appellant has not referenced any evidence not yet obtained 
that might aid his claim or that might be pertinent to the 
basis for the denial of this claim.  In addition, the veteran 
submitted a statement in May 2001 addressing the RO's letter 
and stated that he had "no further information to supply".  
He did, however, request that the VA retrieve his most recent 
outpatient treatment records from the VA Medical Center in 
Shreveport, Louisiana.  This was successfully accomplished 
and has been considered in the Board's evaluation of the 
veteran's claim.      

Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.

II.  Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, where "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d) (2002).
  
In addition, disease associated with exposure to certain 
herbicide agents, listed in 38 C.F.R. § 3.309, will be 
considered to have been incurred in service under the 
circumstances outlined in that section even though there is 
no evidence of such disease during the period of service.  If 
a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied: Type 2 diabetes; Chloracne or other acneform 
disease consistent with chloracne; Hodgkin's disease; non-
Hodgkin's lymphoma; acute and subacute peripheral neuropathy; 
porphyria cutanea tarda; prostate cancer; multiple myeloma, 
respiratory cancers (cancers of the lung, bronchus, larynx, 
or trachea), and soft-tissue sarcoma.  38 C.F.R. § 3.309(e).     

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy must have become manifest 
to a degree of 10 percent or more within a year, and 
respiratory cancers within 30 years, after the last date on 
which the veteran was exposed to an herbicide agent during 
active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2725, 2727-29 (1984), does not preclude 
establishment of service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  In order to prevail on a direct basis, the veteran 
would have to provide competent medical evidence that relates 
his asthma to chemical dioxins during his period of active 
service.

					A.  Asthma  
 
The veteran asserts that he has asthma claimed to be incurred 
during service or secondary to exposure to herbicides during 
service.  The medical evidence in this case includes the 
veteran's service medical records.  These records were 
negative for complaints of, treatment for, or diagnosis of 
asthma.  Examination at separation from service was negative 
for any complaints, findings or history of asthma.

A hospital report from the VA Medical Center in Shreveport, 
dated November 1998, reflects the veteran was diagnosed with 
asthma and indicated that he was placed on bronchodilators.  
It was noted in the patient history section that he had a 
"past medical history significant for asthma for about one 
year on bronchodilators".    

Progress Notes, dated from November 1999 to December 1999, 
reveal that the veteran submitted to an examination in 
December.  The report stated that he had a history of asthma 
and that he claimed that he was exposed to Agent Orange 
during Vietnam, after which he began having breathing 
problems with asthma.  It noted that he was undergoing 
albuterol inhaler treatment.  The impression was asthma, 
status post exposure to Agent Orange.  

In February 2000, the veteran underwent an Agent Orange 
Examination at the Shreveport VA Medical Center.  It was 
noted that he was stationed in Da Nang as a cook and that he 
had not been directly sprayed with Agent Orange, nor did he 
believe that he had been in recently sprayed areas.  It was 
noted that he was on Albuterol.  He was diagnosed with 
asthma.  

An X-ray report from October 2000 stated that there was a 
large nodular density in the posterior right lung at the 
level of the T8-9 disc space and .7 cm nodular density in the 
right mid-lung at the level of the fifth rib anteriorly.  A 
Report of a chest X-ray from December 2000 noted that the 
veteran had a small calcific nodule in the right middle lobe, 
which had a benign appearance and was listed as a minor 
abnormality.  Lastly, the record contains a chest X-ray 
report from April 2001, which stated that there were stable 
calcifications in the hilar regions and several in the 
peripheral lungs.  The lungs were clear and the diagnosis was 
a minor abnormality.  Records from the VA Medical Center show 
that the veteran was treated in both October 2000 and April 
2001 and diagnosed with bronchitis.

The claim that the veteran has asthma that is secondary to 
exposure to Agent Orange must be denied on two grounds.  
First, he has not been diagnosed with a disease that is 
recognized as attributable to Agent Orange under the 
applicable regulations.  See 38 C.F.R. §§ 3.307, 3.309(e).  
The National Academy of Sciences, which reviewed numerous 
studies regarding a possible relationship between respiratory 
disorders and Agent Orange exposure, found no significant 
increase in respiratory disease that could be associated with 
herbicide exposure.  Accordingly, the Secretary concluded 
that a positive association does not exist.  See 66 Fed. Reg. 
59232-59243 (Nov. 11, 1999).  Therefore, as a matter of law, 
the veteran cannot receive the benefit of a rebuttable 
presumption that he has asthma that was caused by his 
exposure to Agent Orange.  To the extent the law is 
dispositive of an issue on appeal, the claim lacks legal 
merit.  See Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).

Second, the Board has determined that the evidence does not 
show that the veteran had the claimed disability during 
service, although given his service in the Republic of 
Vietnam.  The regulations require evidence linking asthma to 
service in order to warrant entitlement to service 
connection.  Here, the Board notes that the veteran's service 
medical records show no findings or diagnosis of asthma 
during service.  Therefore, service connection is not 
warranted under Combee, supra.    
 
An Agent Orange examination report, dated February 2000, 
diagnosed asthma, but did not indicate that it was the result 
of exposure to Agent Orange.  That report noted that the 
veteran had smoked one pack of cigarettes per day for the 
last five years.  As previously stated, the first medical 
evidence of asthma in the record is dated in 1998.  This 
diagnosis comes approximately 26 years after service.  This 
lengthy period without treatment weighs heavily against the 
claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
There is no competent evidence showing that the veteran has 
asthma that is related to his service, to include due to 
exposure to herbicides during service.  Therefore, service 
connection cannot be established under Combee, supra.
 
The Board acknowledges that progress notes detail a December 
1999 VA examination in which there was an impression of 
asthma, status post exposure to Agent Orange.  However, any 
probative value of this opinion is offset by the fact that it 
is not shown to have been based on a review of the veteran's 
claims file or any other detailed and reliable medical 
history, nor is it accompanied by other indicia of 
reliability, to include a rationalized explanation or 
citation to clinical findings or studies.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim, and the 
veteran's claim for asthma secondary to exposure to 
herbicides during service, must be denied.

				B.  Agent Orange Exposure

The Board notes that the veteran also filed a claim for 
entitlement to service connection for exposure to Agent 
Orange.  However, in that claim, the veteran failed to 
identify any underlying illness or disability.  See Gilpin v. 
West, 155 F.3d 1353 (Fed.Cir. 1998) (holding that under 38 
U.S.C.A.§ 1110, the veteran must submit proof of a presently 
existing disability resulting from service in order to merit 
an award of compensation).  As there is no competent evidence 
showing that the veteran has a disability due to exposure to 
Agent Orange, the claim must be denied.  

					III.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his argument that he has asthma that 
should be service connected.  His statements are not 
competent evidence of a diagnosis of asthma, nor are they 
competent evidence of a nexus between his asthma and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  Accordingly, the veteran's claims 
must be denied.  As the preponderance of the evidence is 
against the claims of the veteran, the benefit of the doubt 
doctrine is not for application, and the claims must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for asthma via direct 
incurrence or as secondary to exposure to herbicides, is 
denied.  

Entitlement to service connection for exposure to Agent 
Orange is denied.  


	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

